TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00301-CR



                                   The State of Texas, Appellant

                                                    v.

                                       Dustin Patino, Appellee




         FROM THE COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
        NO. 05-03490L2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                The State appeals an order granting Dustin Patino’s motion to suppress evidence.

Before us is the State’s motion to remand for findings of fact and conclusions of law. The motion

is granted.

                Upon the request of the losing party on a motion to suppress evidence, the court must

state for the record its essential findings, that is, the court must make findings of fact and conclusions

of law adequate for appellate review of the trial court’s application of the law to the facts. State v.

Cullen, No. PD-984-05, 2006 Tex. Crim. App. LEXIS 1281, at *7-8 (Tex. Crim. App. June 28,

2006). In the instant cause, the State’s request for findings and conclusions was made to and refused

by the trial court before Cullen was announced, but the court’s refusal is remediable. Id.; see Tex.

R. App. P. 44.4(b).
               The appeal is abated. The trial court shall prepare and file written findings of fact and

conclusions of law stating the basis for its ruling on the motion to suppress. The findings and

conclusions shall be forwarded to this Court in a supplemental record no later than August 25, 2006.




                                               ___________________________________________

                                               David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: July 28, 2006

Do Not Publish




                                                  2